      Case 3:19-cv-00338-CWR-LRA Document 35 Filed 04/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 STEVEN JONES                                                                          PLAINTIFF

 V.                                                       CAUSE NO. 3:19-CV-338-CWR-LRA

 MALKEET SINGH, et al.                                                             DEFENDANTS


                                               ORDER

       Before the Court are Defendant Cargo Solution Express, Inc.’s Motions for Partial

Summary Judgment. Docket Nos. 26 and 28. Cargo seeks partial summary judgment on Plaintiff

Steven Jones’ negligence and punitive damages claims. Jones did not respond to either motion

despite the Court granting multiple requests for extensions of time to submit responses.

       The grounds for summary judgment are familiar. See James v. Antarctic Mech. Servs.,

Inc., No. 3:18-CV-678-CWR-FKB, 2020 WL 86209, at *1–*2 (S.D. Miss. Jan. 7, 2020). Cargo

is entitled to summary judgment as to Jones’ independent negligence claims because Cargo has

“concede[d] liability under vicarious liability.” Id. at *1 n.3 (citations omitted). Since “punitive

damages are not recoverable from the employer based on their employee’s actions as a matter of

Mississippi statutory and case law,” and there is no evidence that Cargo acted with “malice or

gross neglect,” Cargo is entitled to summary judgment as to Jones’ claim for punitive damages.

Id. at *5 (quotations and citation omitted).

       Accordingly, Cargo’s Motions are granted.

       SO ORDERED, this the 15th day of April, 2020.


                                                       s/ Carlton W. Reeves
                                                       UNITED STATES DISTRICT JUDGE
